UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2013 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. Publicly‐held Company CNPJ MF 02.558.157/0001-62 - NIRE 35.3.001.5881-4 NOTICE TO SHAREHOLDERS I – ANNOUNCEMENT AND PAYMENT OF INTERIM DIVIDEND - FISCAL YEAR 2013: Telefônica Brasil S.A. (“Company”) hereby informs its shareholders that the Board of Directors, at its meeting held on October 18 th , 2013, deliberated, ad referendum of the General Shareholders’ Meeting, the credit of Interim Dividends in the amount of R$ 746,000,000.00 (seven hundred and forty six million reais), based on earnings of the quarterly balance sheet of June 30, 2013. The estimated amount per share is described in the table below: Type of shares Common Preferred (*) Amount per share: R$ 0.622983965587 0.685282362145 (*)10% higher than the amount granted to each common share, in accordance with article 7 of the Company’s Bylaws. In accordance with the single paragraph of the article 27 of the Company’s Bylaws, the interim dividends will be charged to the mandatory minimum dividend for the fiscal year of 2013. The correspondent credit will be accounted, on individual basis for each shareholder holder of common and preferred shares, in accordance to the shareholder registry book position by the end of the day, on October 31st, 2013, inclusive. After this date, the shares will be considered as “ex-dividends”. The payment of these interim dividends will be carried out starting as of November 26, 2013. Note: The values per common and preferred share are estimates and may be further adjusted, due to the Share Buyback Program of the Company to be held in treasury to subsequent disposal and/or cancellation, according to the Notice of Material Fact of November 5, 2012. II – DELIBERATION AND PAYMENT OF INTEREST ON OWN CAPITAL Telefônica Brasil S.A. (“Company”) hereby informs its shareholders that the Board of Directors, at its meeting held on October 18th, 2013, deliberated, ad referendum of the General Shareholders’ Meeting, the credit of Interest on own capital, related to the fiscal year of 2013, in accordance with article 28 of the Company’s Bylaws, article 9 of the Law 9,249/95 and CVM´s Instruction nº 207/96, in the gross amount of R$ 538,000,000.00 (five hundred and thirty eight million reais), subject to withholding tax of 15%, resulting in a net amount of R$ 457,300,000.00 (four hundred and fifty seven million and three hundred thousand reais). TELEFÔNICA BRASIL S.A. Publicly‐held Company CNPJ MF 02.558.157/0001-62 - NIRE 35.3.001.5881-4 The estimated value per share is described in the table below: Amount per share (R$) Immune or Exempt Legal Entities (Gross value) Withholding tax (15%) Taxed Legal Entities and Individuals (Net value) Commom shares 0.449283342474 0.067392501371 0.381890841103 Preferred shares (*) 0.494211676721 0.074131751508 0.420079925213 (*) 10% higher than the amount granted to each common share, in accordance with article 7 of the Company’s Bylaws. In accordance to the article 28 of the Company’s Bylaws, such Interest on own capital will be charged to the mandatory minimum dividend for the fiscal year of 2013, ad referendum of the General Shareholders’ Meeting. The credit of Interest on Own Capital will be made on individual basis for each shareholder, in accordance to the shareholder registry book position by the end of the day, on October 31, 2013, including. After this date the shares will be considered as “ex-Interest on Own Capital”. The Immune or Exempt Legal Entities, according to the current legislation, must provide proof of such condition until November 8, 2013 to the “Departamento de Ações e Custódia” of Banco Bradesco S.A., the depositary bank, located at Cidade de Deus, Amarelo Velho Building, subsoil – Vila Yara – Zip code: 06029-900 – Osasco – SP. The payment of these interest on own capital will be carried out starting as of November 26, 2013. Note: The values per common and preferred share are estimates and may be subject to further adjustments due to any purchases of shares in the Share Buyback Program of the Company to be held in treasury and subsequent disposal and/or cancellation, according to the Notice of Material Fact of November 05, 2012. TELEFÔNICA BRASIL S.A. Publicly‐held Company CNPJ MF 02.558.157/0001-62 - NIRE 35.3.001.5881-4 III - Telefônica Brasil S.A. hereby informs its shareholders, that will be carried out starting on November 26, 2013 the payment of Dividends approved in the General Shareholders’ Meeting of the Company held on April 16, 2013 and Interest on Own Capital deliberated in the Board of Directors’ Meeting held on August 19, 2013 and Interest on Own Capital deliberated in the Board of Directors’ Meeting held on September 19, 2013, as described below: (i) 201 2 DIVIDENDS APPROVED IN THE GENERAL SHAREHOLDERS’ MEETING ON APRIL 1
